Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, ‘of an R wave or a Q wave’ lacks clear antecedent basis.  Further, the word ‘is’ apparently should be inserted after ‘complex’ on line 2.


Claim Rejections - 35 USC § 103
Claim 1,3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lippert et al (2007/0055170) and Geddes et al (5,058,583).
1. An implantable medical system for measuring at least one physiological parameter, the system comprising:

at least one dipole emitter formed by two electrodes connected to a generator and configured to emit an electrical signal; (see at least ¶47 of Lippert which teaches emitters 24,26)
at least one dipole receiver formed by two additional electrodes and configured to capture the electrical signal emitted by the at least one dipole emitter, the two additional electrodes distinct from the two electrodes of the at least one dipole emitter; (see at least ¶47 of Lippert which teaches receivers 28,30)
an analysis module comprising at least one amplifier, an envelope detector, an analogue- to-digital converter, and a processor configured to process the electrical signal captured by the at least one dipole receiver; (Lippert is considered to teach such analysis module, figures 2a,2b.  However, Geddes is used to show more explicitly the amplifier, A-D converter, envelope detector and processor; see at least figures 4,5 and col. 6:59- col. 7:49.  It would have been obvious to use such circuit elements with the device of Lippert since they are all common in the art to perform the functions required, and would merely yield predictable results)
a detector configured to capture an electrocardiogram or an electrogram; (see at least ¶52 of Lippert)
wherein the analysis module is configured to combine the processed electrical signal and the electrocardiogram or the electrogram to determine a first parameter representative of a pre- ejection period. (see at least ¶52 of Lippert which determines the PEP using the Ecg and the impedance curve)

3. The system of claim 1, wherein the determination of the first parameter detection of an R wave or a Q wave of a QRS complex captured by the detector. (as the claim can best be understood, see at least figure 3A.  It is considered to be obvious that  R wave is detected since it is the beginning of the PEP period)

4. The system of claim 1, wherein the analysis module is further configured to monitor a second parameter representative of an efficacy of a therapy based on the first parameter representative of the pre-ejection period. (see at least ¶70 of Lippert which teaches detection of a cardiac function parameter.)

5. The system of claim 1, wherein the two additional electrodes of the dipole receiver are configured to simultaneously capture the electrical signal emitted by the at least one dipole emitter and at least one of the electrocardiogram or the electrogram. (It is considered to be obvious that the electrodes 28,30 simultaneously detect the Ecg since the Ecg signal is of an amplitude that can easily be detected simultaneously with the electricals signal from the emitter, and it would create efficiencies by using the same electrodes, thus saving cost and yielding a more compact design)

6. The system of claim 1, wherein the analysis module is activated based on detection of at least one peak of a PQRST complex captured by the detector. (as mentioned in at least ¶61 of Lippert, starts at the beginning of the ventricular depolarization, which of course is represent by the R wave.)


Claim 2,7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lippert et al (2007/0055170) and Geddes et al (5,058,583) and An et al (2018/0021585).

2. The system of claim 1, wherein the analysis module is further configured to extract, from the processed electrical signal, at least one of a variation in volume or a variation in pressure as a function of time proportional to a drop in voltage between the at least one dipole emitter and the at least one dipole receiver. (Lippert is silent as to such variation in pressure.  However, An teaches detecting a variation in pressure, see at least ¶83-85,109.  It would have been obvious to perform such extraction since merely predictable results would occur, such as facilitation of CRT therapy.)


7. The system of claim 1, wherein the analysis module is further configured to compare an acoustic signal representative of mechanical activity of a patient’s heart with the processed electrical signal. (Lippert is silent as to acoustic signals.  However, an teaches such sensing of mechanical activity using acoustic sensors, see at least ¶49,57,87-91.  A comparison is made with the ecg in order to determine when the valves close, and to determine any ventricular dyssynchrony that should be addressed)

8. The system of claim 1, further comprising a first implantable medical device provided with the at least one dipole emitter, and a second implantable medical device which is distinct from the first implantable medical device and is provided with the at least one dipole receiver. (Lippert is silent as to emitter and receiver associated with two separate devices.  However, at least figure 4 and ¶67 of An teaches that two separate devices can be operational in the patient at the same time.  It would have been obvious to use two separate devices for the emitter and receiver of Lippert since it would merely yield predictable results)

9. The system of claim 8, wherein:
one of the first implantable medical device or the second implantable medical device is a subcutaneous implantable cardioverter defibrillator or an event recorder; and
the other of the first implantable medical device or the second implantable medical device is an implantable endocardial device. (see at least figure 4 of An)

10. The system of claim 9, wherein the implantable endocardial device is a leadless cardiac pacemaker. (see at least figure 4 of An)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M. Getzow whose telephone number is (571)272-4946. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott M. Getzow/Primary Examiner, Art Unit 3792